"1


                                         t .41 in                                                08/17/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: DA 21-0400


                                        DA 21-0400                                FILED
                                                                                   AUG 1 7 2021
IN THE MATTER OF:                                                              Bowen Greenwoo0
                                                                             Clerk of Supreme Cow,
                                                                                  Stott:. nf Nit
                                                                                              ,  ,
                                                                                                 r tr,np
H.K.,                                                                 ORDER

              A Youth in Need of Care.



        Appellate Defender Chad Wright has asked this Court to perrnit an out-of-time
appeal for Respondent/Appellant Birthmother from an April 27,2021 Order entered by the
Eighth Judicial District Court, Cascade County, in Cause No. 19-271(b). The Attorney
General's Office has been contacted and does not object to this request.
        An out-of-time appeal is allowed when "extraordinary circumstances amounting to
a gross miscarriage ofjustice" rnay arise. M. R. App. P. 4(6). The petition filed in this
matter raises sufficient grounds to constitute the extraordinary circumstances justifying an
out-of-time appeal.
        Therefore,
        IT IS ORDERED that the petition for an out-of-tirne appeal is GRANTED.
        IT IS FURTHER ORDERED that the Office of Appellate Defender shall have thirty
days frorn the date of this Order within which to prepare, file, and serve a Notice of Appeal
and a Request for Transcripts in compliance with the Montana Rules of Appellate
Procedure.
        The Clerk is directed to provide copies o1 th is Order to all counsel of record.
        DATED this        day of August, 2021.



                                                                   hief Justice
Justices